DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1 and 11 have been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Zhou et al. U.S. Patent No. 9,493,235 discloses an unmanned device with a chassis and a plurality of propellers to allow for the vehicle to take off. Zhou discloses controlling a group of fixed propellers that include tilting propellers and fixed propellers. The invention is disclosed as a vehicle that is able to take off using various propeller assemblies.
Dahlstrom et al. U.S. Pub. No. 2020/0002000 discloses UAV system for performing aerial operations that include tasks, such as painting, where an end-effector is used with a specific tooling for job completion. Dahlstrom discloses the UAV system to include a group of propellers allowing the system to vertically lift, while an end-effector is supported on an extended boom from the system to perform the task. The invention is disclosed as an aerial vehicle with some optional tooling integration.
Okamoto et al. U.S. Patent No. 7,888,900 discloses a robotic arm with an end-effector used for gripping objects and detecting a force upon the end-effector during the gripping process. The invention is disclosed as a system for controlling a robot arm using a force sensor to output a signal for the controlling of the gripping mechanism based on force sensed.

“a boom having a boom propeller assembly with a propeller disposed on a plane generally perpendicular to the propellers of the plurality of propeller assemblies, configured to independently selectively provide positive and negative rectilinear thrust vectors…”
“wherein the contact force is used as a feedback signal to determine magnitude of the positive and negative rectilinear thrust vectors that is generated by the propeller of the boom propeller assembly.”
Claims 2-10 and 12-20 depend on allowable claims 1 and 11, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668